        CASE 0:20-cr-00113-DSD-BRT Doc. 75 Filed 06/30/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,
                                                     Crim. No. 20-113-2 (DSD/BRT)
                       Plaintiff,

 v.                                                             ORDER

 Mena D. Yousif,

                       Defendant.



       This matter is before the Court on Mena D. Yousif’s Motion to Temporarily

Release Defendant’s Passport Then Return to Probation. (Doc. No. 74.)

       IT IS HEREBY ORDERED that the Motion is GRANTED. U.S. Probation Officer

Bradley Rupprecht is directed to Federal Express Mena Yousif’s passport to the

Defendant’s parents in Mexico for the sole purpose of proving to Mexican Authorities

that Defendant Yousif is a U.S. Citizen. Upon their return to Minnesota, Defendant’s

parents must immediately surrender the passport directly to the U.S. Probation Office in

care of U.S. Probation Officer Bradley Rupprecht. At no time is Ms. Yousif allowed to

access the passport.



       Date: June 30, 2021                      s/ Becky R. Thorson         ‘
                                                BECKY R. THORSON
                                                U.S. Magistrate Judge
